Name: Commission Decision No 2983/94/ECSC of 7 December 1994 amending Decision No 2-52 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  European construction;  European Union law;  taxation;  EU finance
 Date Published: 1994-12-08

 Avis juridique important|31994S2983Commission Decision No 2983/94/ECSC of 7 December 1994 amending Decision No 2-52 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty Official Journal L 315 , 08/12/1994 P. 0006 - 0006 Finnish special edition: Chapter 1 Volume 3 P. 0213 Swedish special edition: Chapter 1 Volume 3 P. 0213 COMMISSION DECISION No 2983/94/ECSC of 7 December 1994 amending Decision No 2-52 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 49 and 50 thereof, After consultation with the Council, Whereas Decision No 2-52 of the High Authority (1), as last amended by Commission Decision No 3565/83/ECSC (2), determines the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty; Whereas at its meeting on 24 November 1992 the Council requested the Commission to effect a progressive reduction in the levy, with a view to its complete abolition no later than on expiry of the ECSC Treaty on 23 July 2002; Whereas to maintain a simple and economical system of administration pursuant to the third paragraph of Article 5 of the Treaty it seems desirable, in order to administer the levy efficiently during the transition period leading to its abolition, to change the frequency of the declarations and payments, and to raise the existing threshold for collection of the levy; Whereas those amendments would entail only a minimal loss of income from levies, HAS ADOPTED THIS DECISION: Article 1 Article 4 of Decision No 2-52 is hereby amended as follows: 1. in paragraph 1, '250' is replaced by '1500' and 'monthly' by 'quarterly'; 2. paragraph 2 is replaced by the following text: '2. With effect from the first production quarter of 1995, payments in respect of the production for each quarter shall be made on the 25th day of the second month following that production quarter.' Article 2 This Decision shall enter into force on 1 January 1995. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1994. For the Commission Henning CHRISTOPHERSEN Vice-President (1) OJ of the ECSC No 1, 30. 12. 1952, p. 3. (2) OJ No L 355, 17. 12. 1983, p. 19. (3) OJ No L 355, 17. 12. 1983, p. 19.